         Case 1:19-cv-08332-PKC Document 13 Filed 10/22/19 Page 1 of 1


                                                                    Lauren M. Paxton, Esq.
                                                                    908-964-2453
                                                                    lpaxton@olenderfeldman.com
                                                                    Please respond to New Jersey address


                                                                        October 22, 2019
VIA CM/ECF
Hon. P. Kevin Castel
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     Hai v. First Data Corporation, et al.
               Civil Action No.: 1:19-cv-8332-PKC
               Joint Letter Resolving Pre-Motion Letter: Motion to Dismiss Counts VIII, IX, & X

Dear Judge Castel:

       This firm is counsel to Hamy Anthony Hai with respect to the above-referenced case.
Pursuant to the Court’s Individual Rules of Practice, Plaintiff notes that the Initial Conference is
scheduled for November 4, 2019 at 12:00 p.m.

        In consultation with counsel for Defendants, the undersigned submits this Joint Letter
setting forth the Parties’ position with regard to the resolution of Defendant’s Pre-Motion Letter
filed on October 1, 2019 (Dkt. 9), seeking leave to file a motion to dismiss Counts VIII, IX, and X
of the Plaintiff’s Complaint (Dkt. 1), and seeking an adjournment of the Initial Conference.

       Consistent with Plaintiff’s Response to the Pre-Motion Letter, and in the interest of
expediency and to avoid an unnecessary delay at the inception of this proceeding, Plaintiff shall
voluntarily dismiss Counts VIII, IX, and X of the Complaint, without prejudice, by separate filing
herewith, and Defendants will Answer the remaining counts of the Complaint within fourteen (14)
days. The Parties will proceed with the Initial Conference, and the pre-conference submissions in
advance of same, pursuant to the Court’s pending directives.



                                              Respectfully submitted,
                                              /s/ Lauren M. Paxton
                                              LAUREN M. PAXTON
cc:    All counsel w/encl. (via ECF)




 New Jersey                    New York
 422 Morris Avenue             1180 Avenue of the Americas, 8th Floor           olenderfeldman.com
 Summit, New Jersey 07901      New York, New York 10036                            fax: 908-810-6631
